EXHIBIT 10.2

EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT

Dated as of March 31, 2011

among

JARDEN CORPORATION

as a Grantor

and

Each Other Grantor

From Time to Time Party Hereto

and

BARCLAYS BANK PLC,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINED TERMS      1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Certain Other Terms

     8    ARTICLE II   GRANT OF SECURITY INTEREST      8   

Section 2.1

 

Collateral

     8   

Section 2.2

 

Grant of Security Interest in Collateral

     9   

Section 2.3

 

Cash Collateral Accounts

     10    ARTICLE III   REPRESENTATIONS AND WARRANTIES      10   

Section 3.1

 

Title; No Other Liens

     10   

Section 3.2

 

Perfection and Priority

     10   

Section 3.3

 

Jurisdiction of Organization; Chief Executive Office

     11   

Section 3.4

 

Inventory and Equipment

     11   

Section 3.5

 

Pledged Collateral

     11   

Section 3.6

 

Accounts

     12   

Section 3.7

 

Intellectual Property

     12   

Section 3.8

 

Commercial Tort Claims

     12    ARTICLE IV   COVENANTS      13   

Section 4.1

 

Generally

     13   

Section 4.2

 

Maintenance of Perfected Security Interest; Further Documentation

     13   

Section 4.3

 

Changes in Locations, Name, Etc.

     14   

Section 4.4

 

Pledged Collateral

     15   

Section 4.5

 

Accounts

     16   

Section 4.6

 

Delivery of Instruments and Chattel Paper

     17   

Section 4.7

 

Intellectual Property

     17   

Section 4.8

 

Payment of Obligations

     19   

Section 4.9

 

Notice of Commercial Tort Claims

     19    ARTICLE V   REMEDIAL PROVISIONS      20   

Section 5.1

 

Code and Other Remedies

     20   

Section 5.2

 

Accounts and Payments in Respect of General Intangibles

     21   

Section 5.3

 

Pledged Collateral

     22   

Section 5.4

 

Proceeds to be Turned Over to Administrative Agent

     23   

Section 5.5

 

Registration Rights

     23   

Section 5.6

 

Deficiency

     24   

Section 5.7

 

Gaming Authorizations

     24   

Section 5.8

 

Intellectual Property

     24    ARTICLE VI   THE ADMINISTRATIVE AGENT      25   

Section 6.1

 

Administrative Agent’s Appointment as Attorney-in-Fact

     25   

Section 6.2

 

Duty of Administrative Agent

     26   

Section 6.3

 

Authorization of Financing Statements

     27   

Section 6.4

 

Authority of Administrative Agent

     27   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VII   MISCELLANEOUS      27   

Section 7.1

 

Amendments in Writing

     27   

Section 7.2

 

Notices

     28   

Section 7.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     28   

Section 7.4

 

Successors and Assigns

     28   

Section 7.5

 

Counterparts

     28   

Section 7.6

 

Severability

     28   

Section 7.7

 

Section Headings

     29   

Section 7.8

 

Entire Agreement

     29   

Section 7.9

 

Governing Law

     29   

Section 7.10

 

Additional Grantors

     29   

Section 7.11

 

Application of Gaming Regulations

     29   

Section 7.12

 

Release of Collateral

     30   

Section 7.13

 

Reinstatement

     30   

 

ii



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1    Form of Pledge Amendment Annex 2    Form of Joinder Agreement Annex 3
   Form of Short Form Intellectual Property Security Agreement Schedule 1   
Jurisdiction of Organization; Principal Executive Office Schedule 2    Pledged
Collateral Schedule 3    Filings Schedule 4    [Intentionally Deleted]
Schedule 5    Intellectual Property Schedule 6    Commercial Tort Claims
Schedule 7    Material Brands

 

iii



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT, dated as of March 31, 2011, among JARDEN
CORPORATION, a Delaware corporation (the “US Borrower”) and each of the other
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 7.10 (Additional Grantors) (each a “Grantor” and,
collectively, the “Grantors”), in favor of BARCLAYS BANK PLC, as administrative
agent and collateral agent in such capacities, together with any successor in
such capacities, (the “Administrative Agent”) for the Secured Parties, (as
defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of March 31, 2011 (as the
same may be amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the US Borrower, Jarden Lux
Holdings S.à r.l., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg, having
its registered office at 560A, rue de Neudorf, L-2220 Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 152.067, having
a share capital of EUR 35,000, Jarden Lux S.à r.l., a private limited liability
company (société à responsabilité limitée) incorporated under the laws of the
Grand Duchy of Luxembourg, having its registered office at 560A, rue de Neudorf,
L-2220 Luxembourg, registered with the Luxembourg Trade and Companies Register
under number B 152.079, having a share capital of EUR 17,500 and Jarden Lux
Finco S.à r.l., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg, having
its registered office at 560A, rue de Neudorf, L-2220 Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 152.080, having
a share capital of EUR 12,500 (collectively, the “Luxembourg Borrower” and,
together with the US Borrower, the “Borrowers”), the Lenders and L/C Issuers
party thereto, and the Administrative Agent, the Lenders and the L/C Issuers
have severally agreed to make extensions of credit to the Borrowers upon the
terms and subject to the conditions set forth therein;

WHEREAS, the Grantors are party to the Guaranty pursuant to which, all of the
Grantors have guaranteed the Obligations (as defined in the Credit Agreement) of
the Luxembourg Borrower and the Grantors other than the US Borrower have
guaranteed the Obligations of the US Borrower; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Borrowers under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Administrative Agent to enter into the Credit Agreement and
to induce the Lenders and the L/C Issuers to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby agrees with the
Administrative Agent as follows:

ARTICLE I DEFINED TERMS

Section 1.1 Definitions

(a) Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.

 

1



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC and, if defined in more than one article of
the UCC, have the meaning given in Article 9 thereof, including the following
terms (which are capitalized herein):

“Account Debtor”

“Account”

“Certificated Security”

“Chattel Paper”

“Commercial Tort Claim”

“Commodity Account”

“Deposit Account”

“Documents”

“Entitlement Holder”

“Entitlement Order”

“Equipment”

“Financial Asset”

“General Intangible”

“Goods”

“Instruments”

“Inventory”

“Investment Property”

“Letter-of-Credit Right”

“Money”

“Proceeds”

“Securities Account”

“Security”

“Security Entitlement”

(c) The following terms shall have the following meanings:

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Stock and Stock Equivalents
of any Person that are acquired by any Grantor after the date hereof, together
with all certificates, instruments or other documents representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing, (ii) all additional Indebtedness from time to time owed to any
Grantor by any obligor on the Pledged Notes and the Instruments evidencing such
Indebtedness and (iii) all interest, cash, Instruments and other property or
Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any of the foregoing. “Additional Pledged
Collateral” may be General Intangibles, Instruments or Investment Property.

“Agreement” means this Pledge and Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“A/R Securitization Intercreditor Agreement” shall mean that certain
Intercreditor Agreement, dated as of August 26, 2006, between Canadian Imperial
Bank of

 

2



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

Commerce (predecessor agent to Barclays) and SunTrust Capital Markets, Inc., as
amended, restated, modified, or supplemented from time to time (and under which
the Administrative Agent is the Lender Agent thereunder).

“Collateral” has the meaning specified in Section 2.1 (Collateral).

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including the grant of any
right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or group of countries or any political subdivision
thereof, whether registered or unregistered and whether published or
unpublished, all registrations and recordings thereof and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any foreign counterparts thereof,
and (b) the right to obtain all renewals thereof.

“Excluded Additional Accounts” means Accounts that are (i) specifically and
exclusively used for disbursement of payroll, payroll taxes, other payroll
items, and other employee wages and benefits (including, without limitation,
workers’ compensation and retirement and savings plans), or (ii) established and
maintained solely to meet capitalization requirements for captive insurance
Subsidiaries of the US Borrower.

“Excluded Factoring Accounts” means Accounts that (x) have been or may be sold,
assigned or transferred by a Grantor to a Factoring Company or (y) Accounts in
respect of which the applicable Grantor has granted or may grant a Lien to a
Factoring Company, in each case, pursuant to a Factoring Arrangement, in each
case, that is permitted under the Credit Agreement.

“Excluded Equity” means (i) any Securities issued and held by the US Borrower as
treasury securities, (ii) any Voting Stock of a non-U.S. Person in excess of 65%
of the total outstanding Voting Stock of such Non-U.S. Person, (iii) solely to
the extent that any Domestic Person that is an International Holding Company or
a “disregarded entity” for purposes of the Code (each International Holding
Company or “disregarded entity”, a “Specified Entity”) owns the Equity
Securities of any Non-U.S. Person, (x) any Voting Stock of such Specified Entity
in excess of 65% of the total outstanding Voting Stock of such Specified Entity
and (y) all of the Voting Stock that such Specified Entity owns in its
Subsidiaries that are Non-U.S. Persons, (iv) any Equity Securities to the extent
the pledge thereof would be prohibited by (I) any applicable Law (including
applicable Gaming Laws) or (II) only with respect to an entity of which an
aggregate of fifty percent (50%) or less of the Equity Securities is at the time
owned or controlled by a Grantor, Contractual Obligations (only to the extent
such prohibition is applicable and not rendered ineffective and such Contractual
Obligation (if applicable) was entered into in the ordinary course of business
in good faith by the applicable Grantor and not in contemplation of
circumventing such Grantor’s obligations under the Loan Documents) and provided
that, with respect to any prohibition described in clause (II), such Grantor
shall use commercially reasonable efforts to prevent or eliminate any such
prohibition on such pledge, and (v) with respect to Stock and Stock Equivalents
in any Person that is not, directly or indirectly, wholly-owned by the US
Borrower, such Stock and Stock Equivalents that the Administrative Agent

 

3



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

shall determine, in its sole discretion, that the time, difficulty and/or cost
of perfecting such security interests (including the costs of obtaining
necessary consents and approvals from other holders of equity interest in such
Persons) or other consequences (including any material adverse tax consequences)
outweigh the collateral value thereof. For purposes of this definition, “Voting
Stock” means, as to any issuer, the issued and outstanding shares of each class
of capital stock or other ownership interests of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) Specified I/P
Licensed Property, (iii) any permit, lease (other than the Coleman IRB Leases),
license (including any Specified I/P License Agreement), contract, instrument or
other agreement held by any Grantor that (x) prohibits, or requires the consent
of any Person other than the US Borrower and its Subsidiaries as a condition to,
the creation by such Grantor of a Lien thereon or transfer thereof or any other
Disposition thereof that may be effected hereby or (y) under which the creation
by such Grantor of a Lien thereon or transfer thereof or any other Disposition
thereof that may be effected hereby constitutes a default or breach, or result
in the termination, thereof, (iv) any permit, lease, license (including any
Specified I/P License Agreement), contract or other agreement held by any
Grantor to the extent that any Law applicable thereto prohibits, or requires a
consent of any Governmental Authority prior to, the creation of a Lien thereon,
but only, in each case, to the extent, and for so long as, such prohibition,
consent requirement or other restriction is not terminated or rendered
unenforceable or otherwise deemed ineffective to prevent attachment of the
security interest under the UCC or any other Law, (v) Equipment owned by any
Grantor that is subject to a purchase money Lien or a Capital Lease if the
contract or other agreement in which such Lien is granted (or in the
documentation providing for such Capital Lease) prohibits or requires the
consent of any Person other than the US Borrower and its Affiliates as a
condition to the creation of any other Lien on such Equipment or if such
contract or other agreement would be breached or give any party the right to
terminate it as a result of the creation of such security interest or Lien,
(vi) any slot machine or other property to the extent the grant of a Lien on
such slot machine or other property is not permitted by, or is prohibited by,
applicable Gaming Laws, or any interest in any slot machine issued by any
Governmental Authority (including the Missouri Gaming Commission) to the extent
the grant of a Lien on any such interest is not permitted by, or is prohibited
by, applicable Gaming Laws, (vii) all Purchased Property, (viii) all Excluded
Factoring Accounts to the extent the Disposition of such Excluded Factoring
Accounts is permitted by the Credit Agreement, (ix) all Transferred Receivables
or Securitization Assets or Proceeds thereof (until such time as the Receivables
Contribution and Sale Agreement has terminated and all Receivables Obligations
(other than contingent obligations as to which no unsatisfied claim has been
asserted) have been fully paid), (x) all Excluded Additional Accounts, (xi) any
United States intent-to-use trademark application for registration of a
trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent that and solely during the
period in which the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use trademark applications under applicable federal law, (xii) all
Real Property, (xiii) all Vehicles, and (xiv) any other property with respect to
which, in the sole judgment of Administrative Agent (confirmed in writing by
notice to US Borrower), the time, difficulty and/or cost of or other
consequences (including any material adverse tax consequences) of granting or
perfecting a Lien on such property shall be excessive in view of the benefits to
be obtained by the Secured Parties

 

4



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

therefrom; provided, however, “Excluded Property” shall not include any
Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would constitute Excluded Property).

“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, trade secrets and Internet domain names, and all rights to sue at law
or in equity for any past, present or future infringement, dilution,
misappropriation or other violation or impairment thereof, including the right
to receive all proceeds and damages therefrom.

“Intellectual Property Security Agreement” means each short form security
agreement, substantially in the form of Annex 3 (Form of Short Form Intellectual
Property Security Agreement), executed by the relevant Grantors and the
Administrative Agent.

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor or any of its Subsidiaries to any of its Subsidiaries or another
Grantor.

“LLC” means each limited liability company in which a Grantor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

“LLC Agreement” means each operating agreement with respect to a LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.

“Material Brand” means, as of the date hereof, each of the brands set forth on
Schedule 7 (Material Brands) hereto, and after the date hereof, each additional
domestic brand that generates 3% or more of the consolidated annual sales of the
US Borrower and its Subsidiaries, taken as a whole.

“Material Intellectual Property” means Intellectual Property (excluding
Non-Material Domain Names) owned by or licensed to a Grantor that is material to
the conduct of the business of the US Borrower and its Subsidiaries taken as a
whole.

“Non-Material Domain Names” means those domain names registered to any Grantor
that, in the aggregate for all such domain names, account for or are used in
connection with less than 1% of the consolidated annual sales of the US Borrower
and its Subsidiaries, taken as a whole.

“Non-Material Locations” means those leased or other third-party locations at
which tangible personal property Collateral is located, where the value of all
such Collateral at any such location does not exceed $10,000,000 and the
aggregate value of all such Collateral in all such locations does not exceed
$50,000,000.

“Partnership” means each partnership in which a Grantor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

 

5



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified from time to time.

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country or group of countries and all divisionals, continuations and
continuations-in-part thereof and (c) all rights to obtain any reissues,
continuations or continuations-in-part of the foregoing.

“Patent License” means all agreements providing for the grant by or to any
Grantor of any right to use any Patent.

“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or
other equivalent document, in each case owned by any Grantor, including all
Stock listed on Schedule 2 (Pledged Collateral). For purposes of this Agreement,
the term “Pledged Certificated Stock” shall not include any Excluded Equity.

“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Notes, any
other Investment Property of any Grantor (other than Investment Property whose
value, in the aggregate, does not exceed $10,000,000), all Chattel Paper,
certificates or other Instruments representing any of the foregoing and all
Security Entitlements of any Grantor in respect of any of the foregoing.

“Pledged Notes” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor to the extent the
outstanding principal amount of such notes exceeds $10,000,000 in the aggregate,
including all Indebtedness described on Schedule 2 (Pledged Collateral), issued
by the obligors named therein.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not a Pledged Certificated Stock, including all right, title and
interest of any Grantor as a limited or general partner in any Partnership or as
a member of any LLC and all right, title and interest of any Grantor in, to and
under any Partnership Agreement or LLC Agreement to which it is a party. For
purposes of this Agreement, the term “Pledged Uncertificated Stock” shall not
include any Excluded Equity.

“Purchased Property” means (i) the Receivables and Related Assets of any Grantor
now owned or hereafter existing that are sold, contributed, pledged or otherwise
transferred or purported to be sold, contributed, pledged or otherwise
transferred, in each instance, by such Grantor in connection with a Permitted
Receivables Financing and (ii) each of the collection accounts of such Grantor
into which proceeds of Receivables and Related Assets are deposited in
connection with such Permitted Receivables Financing; provided, however, that
the inclusion of each of such collection accounts as “Purchased Property” is not
intended to, and

 

6



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

shall not, include cash collections and other cash proceeds deposited in such
collection accounts that are not cash collections and proceeds related to such
Receivables and Related Assets.

“Receivables Contribution and Sale Agreement” shall have the meaning set forth
in the A/R Securitization Intercreditor Agreement.

“Receivables Obligations” shall have the meaning set forth in the A/R
Securitization Intercreditor Agreement.

“Securitization Assets” shall have the meaning set forth in the A/R
Securitization Intercreditor Agreement.

“Specified I/P License Agreement” means each license agreement entered into by a
Grantor, as licensee, in the ordinary course of such Grantor’s business,
pursuant to which such Grantor has agreed to refrain from granting a Lien or
security interest on the Equipment and Inventory of such Grantor made or
produced utilizing the Intellectual Property granted pursuant to such license
agreement; provided that the aggregate value of all such Equipment and Inventory
produced using such Intellectual Property shall not exceed $25,000,000.

“Specified I/P Licensed Property” means the Equipment and Inventory of a Grantor
that is made or produced utilizing Intellectual Property licensed by such
Grantor pursuant to the terms of a Specified I/P License Agreement; provided
that the aggregate value of all such Equipment and Inventory produced using such
Intellectual Property shall not exceed $25,000,000.

“Trademark License” means any agreement providing for the grant by or to any
Grantor of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or group of countries or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof.

“Transferred Receivables” shall have the meaning set forth in the A/R
Securitization Intercreditor Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of Law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

7



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2 Certain Other Terms

(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.

(f) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

(g) The term “including” means “including without limitation” except when used
in the computation of time periods.

(h) The terms “Lender,” “L/C Issuer,” “Agents,” “Administrative Agent” and
“Secured Party” include their respective successors.

(i) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

ARTICLE II GRANT OF SECURITY INTEREST

Section 2.1 Collateral

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

 

8



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

(d) all Documents;

(e) all Equipment;

(f) all General Intangibles;

(g) all Instruments;

(h) all Inventory;

(i) all Investment Property;

(j) all Intellectual Property;

(k) all Letter-of-Credit Rights;

(l) all Money;

(m) all Vehicles;

(n) the Commercial Tort Claims described on Schedule 6(Commercial Tort Claims)
and on any supplement thereto received by the Administrative Agent pursuant to
Section 4.9 (Notice of Commercial Tort Claims);

(o) all books and records pertaining to the other property described in this
Section 2.1;

(p) all property of any Grantor held by the Administrative Agent or any other
Secured Party, including all property of every description, in the possession or
custody of or in transit to the Administrative Agent or such Secured Party for
any purpose, including safekeeping, collection or pledge, for the account of
such Grantor or as to which such Grantor may have any right or power;

(q) all other Goods and personal property of such Grantor, whether tangible or
intangible and wherever located; and

(r) to the extent not otherwise included, all Proceeds of each of the foregoing;

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, however, that if and when any property shall cease to be
Excluded Property, such property shall be deemed at all times from and after the
date thereof to constitute Collateral (unless and until such property
subsequently becomes Excluded Property again, in which case it would cease to be
Collateral unless and until it again ceases to be Excluded Property).

Section 2.2 Grant of Security Interest in Collateral

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the

 

9



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

Secured Obligations, hereby mortgages, pledges and hypothecates to the
Administrative Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties a Lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of such Grantor; provided, however, that any Lien granted in any
Gaming Authorizations is subject to the Gaming Laws applicable to such Gaming
Authorizations; provided, further, however, that, if and when any property that
at any time constituted Excluded Property becomes Collateral, the Administrative
Agent shall have, and, subject to applicable Law, at all times from and after
the date hereof be deemed to have had, a security interest in such property
(unless and until such property subsequently becomes Excluded Property again, in
which case the Administrative Agent shall cease to have a security interest in
such property unless and until such property again ceases to be Excluded
Property).

Section 2.3 Cash Collateral Accounts

The Administrative Agent has established a Deposit Account at Barclays Bank PLC,
designated as “Barclays Bank PLC – Jarden Corporation Concentration Account”.
Such Deposit Account shall be a Cash Collateral Account.

ARTICLE III REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers and the Agents to enter into the Credit
Agreement, each Grantor hereby represents and warrants each of the following to
the Agents, the Lenders, the L/C Issuers and the other Secured Parties:

Section 3.1 Title; No Other Liens

Except for the Lien granted to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Agreement and the other Permitted Liens, such
Grantor (a) is the record and beneficial owner of the Pledged Collateral pledged
by it hereunder constituting Instruments or Certificated Securities, (b) is the
Entitlement Holder of all such Pledged Collateral constituting Investment
Property held in a Securities Account and (c) has rights in or the power to
transfer each other item of Collateral (other than Collateral located at
Non-Material Locations) in which a Lien is granted by it hereunder, and in the
case of all Collateral owns such Collateral free and clear of any other Lien on
the Closing Date.

Section 3.2 Perfection and Priority

The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Administrative
Agent in the Collateral for which perfection is governed by the UCC, or in which
a security interest may be perfected by filing with the United States Copyright
Office upon (i) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the UCC, the completion of
the filings and other actions specified on Schedule 3 (Filings) (which, in the
case of all filings and other documents referred to on such schedule that are
required to be executed and delivered by a Grantor, have been delivered to the
Administrative Agent in properly completed and duly executed or authenticated
form), (ii) in the case of all Collateral consisting of Instruments and
Certificated Securities to be pledged pursuant to the terms of this Agreement,
the Administrative Agent taking possession of such Instruments and Certificated
Securities in each case properly endorsed for transfer to the Administrative
Agent or in blank and (iii) in the case of any

 

10



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

Copyrights registered with the United States Copyright Office and for which the
Grantors are required to provide a copyright security agreement or IP Security
Agreement Supplement pursuant to Section 4.7 (i) and (j), all appropriate
filings having been made with the United States Copyright Office with respect to
such Copyrights. Upon taking the applicable action set forth in clauses (i),
(ii), or (iii) above, such security interest shall be prior to all other Liens
on the Collateral except for Permitted Liens having priority over the
Administrative Agent’s Lien by operation of Law or otherwise as permitted under
the Credit Agreement.

Section 3.3 Jurisdiction of Organization; Chief Executive Office

Such Grantor’s jurisdiction of organization, legal name, organizational
identification number, if any, and, if such Grantor is not a corporation or
limited liability company organized under the laws of the United States of any
State thereof, the location of such Grantor’s chief executive office or sole
place of business, in each case as of the date hereof, is specified on
Schedule 1 (Jurisdiction of Organization; Principal Executive Office).

Section 3.4 Inventory and Equipment

No Goods now or hereafter produced by any Grantor and included in the Collateral
have been or will be produced in violation of the requirements of the Fair Labor
Standards Act, as amended, or the rules and regulations promulgated thereunder
in a manner that could reasonably be expected to impair the Collateral in any
material respect.

Section 3.5 Pledged Collateral

(a) The Pledged Stock owned by such Grantor on the date hereof and pledged
hereunder by such Grantor is listed on Schedule 2 (Pledged Collateral) and
constitutes that percentage of the issued and outstanding equity of all classes
of each issuer thereof as set forth on Schedule 2 (Pledged Collateral).

(b) All of the Pledged Stock (other than Pledged Stock in LLCs and Partnerships)
issued by a Grantor or any Subsidiary of a Grantor has been duly authorized,
validly issued and is fully paid and nonassessable except with respect to the
Pledged Stock of as an issuer that is organized outside the United States for
which such concepts or similar concepts are not applicable.

(c) All of the Pledged Stock issued by a Grantor or a Subsidiary of a Grantor
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law) and public policy.

(d) On the date hereof, all Pledged Collateral consisting of Certificated
Securities or Instruments have been delivered to the Administrative Agent in
accordance with Section 4.4(a) (Pledged Collateral) and Section 6.14 (New
Subsidiaries and Pledgors) of the Credit Agreement or are otherwise in the
possession of Administrative Agent.

 

11



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

(e) Other than Pledged Stock constituting General Intangibles and Pledged
Collateral that is not required to be delivered to the Administrative Agent
pursuant to the terms of this Agreement or the Credit Agreement, on the date
hereof, there is no Pledged Collateral other than that represented by
Certificated Securities or Instruments in the possession of the Administrative
Agent.

Section 3.6 Accounts

No amount payable to such Grantor under or in connection with any Account (other
than Excluded Factoring Accounts or Excluded Additional Accounts) is evidenced
by any Instrument or Chattel Paper that has not been delivered to the
Administrative Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.6 (Delivery of Instruments and Chattel Paper).

Section 3.7 Intellectual Property

(a) Schedule 5 (Intellectual Property) lists all (i) Material Intellectual
Property owned by such Grantor on the date hereof that has been registered with
the United States Patent and Trademark Office, the United States Copyright
Office, or for which an application for registration is pending at such agencies
(as set forth on Schedule 5(a)(i), the “Material Registered Intellectual
Property”); (ii) all Material Intellectual Property consisting of Internet
domain names owned by such Grantor on the date hereof; and (iii) all Material
Intellectual Property comprising Patent Licenses, Trademark Licenses, Copyright
Licenses and all other licenses to Intellectual Property to which such Grantor
is a party. Such Grantor owns or has the right to use all Intellectual Property
rights necessary to conduct its business, except to the extent a lack of
ownership or right to use could not reasonably be expected to result in a
Material Adverse Effect.

(b) On the date hereof, to the knowledge of a Responsible Officer of such
Grantor, all registrations comprising Material Registered Intellectual Property
owned by such Grantor is valid, subsisting, unexpired and enforceable, has not
been adjudged invalid and has not been abandoned.

(c) On the date hereof, to the knowledge of a Responsible Officer of such
Grantor, no holding, decision or judgment has been rendered by any Governmental
Authority that would in any material respect limit, cancel or question the
validity of, or such Grantor’s rights in, any Material Intellectual Property.

(d) On the date hereof, other than as set forth on Schedule 5(d) (Intellectual
Property), no action or proceeding seeking to limit, cancel or question the
validity of any Material Intellectual Property owned by such Grantor or such
Grantor’s ownership interest therein is pending or, to the knowledge of a
Responsible Officer of such Grantor, threatened except as could not reasonably
be expected to result in a Material Adverse Effect. On the date hereof, there
are no claims, judgments or settlements in excess of the Threshold Amount to be
paid by such Grantor relating to the Material Intellectual Property.

Section 3.8 Commercial Tort Claims

The only Commercial Tort Claims of any Grantor existing on the date hereof
(regardless of whether the amount, defendant or other material facts can be
determined and

 

12



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

regardless of whether such Commercial Tort Claim has been asserted, threatened
or has otherwise been made known to the obligee thereof or whether litigation
has been commenced for such claims) as to which Grantor believes in good faith
there exists the likely probability of recovery (including by way of settlement)
of monetary relief in excess of $15,000,000, are those listed on Schedule 6
(Commercial Tort Claims), which sets forth such information separately for each
Grantor.

ARTICLE IV COVENANTS

Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Commitment remains outstanding (other than contingent
indemnification obligations not then due) and, in each case, unless the Required
Lenders otherwise consent in writing:

Section 4.1 Generally

Such Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Permitted Liens, (b) not use or permit any material portion
of the Collateral to be used in violation of any provision of this Agreement,
any other Loan Document, any Law or any policy of insurance covering the
Collateral, except as could not reasonably be expected to result in a Material
Adverse Effect and (c) not enter into any agreement or undertaking restricting
the right or ability of such Grantor or the Administrative Agent to sell, assign
or transfer any Collateral except as permitted under the Credit Agreement if
such restriction could reasonably be expected to result in a Material Adverse
Effect.

Section 4.2 Maintenance of Perfected Security Interest; Further Documentation

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 (Perfection and Priority) and Section 2.2 (Grant of Security
Interest in Collateral), and shall use commercially reasonable efforts to defend
such security interest and such priority against the claims and demands of all
Persons.

(b) Such Grantor shall furnish to the Administrative Agent from time to time
statements, schedules or other reports further identifying and describing the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail and in form and substance reasonably satisfactory to the Administrative
Agent; provided, that the Administrative Agent shall not request such
information more than once during any fiscal year of the US Borrower unless an
Event of Default shall have occurred and be continuing.

(c) Subject to the terms of the Credit Agreement (including Section 6.14 (New
Subsidiaries and Pledgors), at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request to the extent reasonably necessary to obtain or
preserve the full benefits of this Agreement and of the rights and powers herein
granted, including the filing of any financing or continuation statement under
the UCC in effect in any United States jurisdiction with respect to the security

 

13



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

interest created hereby and, to the extent required by this Agreement or the
other Loan Documents, the execution and delivery of Intellectual Property
Security Agreements.

(d) Notwithstanding any provision of this Agreement or any Loan Document, except
upon the occurrence of and during the continuation of an Event of Default,
(i) no control agreements shall be entered into by the Loan Parties, the
Administrative Agent or any Lender, (ii) no perfection filings with the U.S.
Copyright Office or the U.S. Patent and Trademark Office shall be executed,
delivered or filed by the Loan Parties, the Administrative Agent or any Lender,
except to the extent set forth in Section 4.7(i) or Section 4.7(j), and (iii) no
delivery of Certificates, stock powers or other assignment instruments shall be
required from the Loan Parties or their Affiliates with respect to Equity
Securities issued by Immaterial Subsidiaries, Immaterial Foreign Subsidiaries or
Immaterial Foreign Joint Ventures except as otherwise required by Section 6.14
of the Credit Agreement.

Section 4.3 Changes in Locations, Name, Etc.

Such Grantor shall not do any of the following:

(i) permit any Inventory that is located in the United States to be moved to a
location in a foreign jurisdiction, except for Inventory (x) in transit,
(y) moved in the ordinary course of business or (z) disposed of or transferred
in accordance with a Disposition permitted by the terms of the Credit Agreement;

(ii) permit any Equipment that is located in the United States to be moved to a
location in a foreign jurisdiction, except for Equipment (x) in transit,
(y) moved in the ordinary course of business or (z) disposed of or transferred
in accordance with a Disposition permitted by the terms of the Credit Agreement;

(iii) change its jurisdiction of organization or, if such Grantor is not a
corporation or limited liability company organized under the laws of the United
States of any State thereof, its location, in each case from that referred to in
Section 3.3 (Jurisdiction of Organization; Chief Executive Office); or

(iv) change its legal name or any material trade name used to identify it in the
conduct of its business or ownership of its properties or organizational
identification number, if any, or corporation, limited liability company or
other organizational structure to such an extent that any financing statement
filed in connection with this Agreement would become misleading;

unless, (x) in the case of (I) clauses (i) and (ii) above with respect to any
Grantor and (II) clauses (iii) and (iv) above with respect to any Grantor other
than the US Borrower, (a) such Grantor provides written notice of such action or
event not later than 30 days after the date of the occurrence thereof to the
Administrative Agent and (b) not later than 40 days after the date of the
occurrence of such action or event, such Grantor delivers to the Administrative
Agent all additional financing statements and other documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests in the United States as provided for herein
and (y) in the case of clauses (iii) and (iv) above with respect to the US
Borrower only, (I) the US Borrower provides written notice of such action or
event not later than

 

14



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

20 days prior to the date of the occurrence thereof to the Administrative Agent
and (II) not later than 10 days prior to the date of the occurrence of such
action or event, such Grantor delivers to the Administrative Agent all
additional financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests in the United States as provided for herein.

Section 4.4 Pledged Collateral

(a) Such Grantor shall deliver to the Administrative Agent all certificates and
Instruments representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral) whether now existing or hereafter acquired, in
suitable form for transfer by delivery or, as applicable, accompanied by such
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignment in blank, all in form and substance satisfactory to the
Administrative Agent, together, in respect of any Additional Pledged Collateral,
with a Pledge Amendment, duly executed by the Grantor, in substantially the form
of Annex 1 (Form of Pledge Amendment), to the extent that a new Grantor is
required to join this Agreement, an acknowledgment and agreement to a Joinder
Agreement duly executed by the Grantor, in substantially the form in the form of
Annex 2 (Form of Joinder Agreement), or such other documentation acceptable to
the Administrative Agent; provided that no Grantor shall be obligated to deliver
to the Administrative Agent pursuant to this Section 4.4(a) (Pledged Collateral)
physical possession of any certificate or note evidencing any Coleman IRB Bonds
in an aggregate principal amount not to exceed $35,000,000 or any accompanying
transfer documentation as otherwise required hereby. Such Grantor authorizes the
Administrative Agent to attach each Pledge Amendment to this Agreement. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right, at any time in its discretion and without notice to
the Grantor, to transfer to or to register in its name or in the name of its
nominees any Pledged Collateral. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent shall have the right at any
time to exchange any certificate or instrument representing or evidencing any
Pledged Collateral for certificates or instruments of smaller or larger
denominations.

(b) Except as provided in Article V (Remedial Provisions) or in the Credit
Agreement, such Grantor shall be entitled to receive all interest, income,
dividends, distributions and other amounts payable in cash or other property
paid in respect of the Pledged Collateral (other than additional Pledged Stock
or Pledged Notes required to be physically delivered hereunder) permitted to be
paid in accordance with the terms of the Loan Documents. To the extent that the
US Borrower is required to make a prepayment under the Credit Agreement with
respect to any money or property paid to such Grantor in respect of the Pledged
Collateral, such Grantor shall hold such money or property in trust for the
Administrative Agent, segregated from other funds of such Grantor, as additional
security for the Secured Obligations, until such money or property is paid or
delivered to the Administrative Agent in accordance with the Credit Agreement.

(c) Except as provided in Article V (Remedial Provisions), such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral in any
material respect, be inconsistent with or result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.

 

15



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

(d) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any material amount of Investment Property
to any Person other than the Administrative Agent, other than to a Securities
Intermediary pursuant to Article 8-106(e) of the UCC with respect to any
Investment Property.

(e) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. Each such Grantor that is an issuer of Pledged
Collateral or a holder of any Stock or Stock Equivalent in any Person that is an
issuer of Pledged Collateral consents to (i) the exercise of the rights granted
to the Administrative Agent hereunder (including those described in Section 5.3
(Pledged Collateral)), and (ii) the pledge by each other Grantor, pursuant to
the terms hereof, of the Pledged Stock in such Person and to the transfer of
such Pledged Stock to the Administrative Agent or its nominee and, upon the
occurrence and during the continuance of an Event of Default, to the
substitution of the Administrative Agent or its nominee as a holder of such
Pledged Stock with all the rights, powers and duties of other holders of Pledged
Stock of the same class and, if the Grantor having pledged such Pledged Stock
hereunder had any right, power or duty at the time of such pledge or at the time
of such substitution beyond that of such other holders, with all such additional
rights, powers and duties. Such Grantor agrees to execute and deliver to the
Administrative Agent such certificates, agreements and other documents as may be
necessary to evidence, formalize or otherwise give effect to the consents given
in this clause (e).

(f) Such Grantor shall not, without the consent of the Administrative Agent,
agree to any amendment of any Constituent Document that in any way adversely
affects the perfection of the security interest of the Administrative Agent in
the Pledged Collateral pledged by such Grantor hereunder, including any
amendment electing to treat any membership interest or partnership interest that
is part of the Pledged Collateral as a “security” under Section 8-103 of the
UCC, or any election to turn any Stock or Stock Equivalent that is Pledged
Uncertificated Stock into Stock or a Stock Equivalent that is Pledged
Certificated Stock.

(g) Any loan or advance made by any Grantor to any Foreign Subsidiary of the US
Borrower having a value in excess of $10,000,000 shall be evidenced by an
Intercompany Note or other Instrument reasonably acceptable to the
Administrative Agent.

Section 4.5 Accounts

During the continuance of an Event of Default, the Administrative Agent shall
have the right to make test verifications of the Accounts that are Collateral in
any manner and through any medium that it reasonably considers advisable, and
such Grantor shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection therewith. From time
to time at reasonable intervals designated by the Administrative Agent, each
Grantor shall provide the Administrative Agent with a schedule of Accounts that
are Collateral in form and substance acceptable to the Administrative Agent
describing all Accounts that are Collateral created or acquired by such Grantor;
provided, however, that such Grantor’s failure to execute and deliver any such
schedule shall not affect or limit the Administrative Agent’s Lien on or other
rights in and to any Accounts that are Collateral for the benefit of the Secured
Parties.

 

16



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

Section 4.6 Delivery of Instruments and Chattel Paper

If any amount in excess of $10,000,000 in the aggregate payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by an Instrument or Chattel Paper, such Grantor shall promptly notify
the Administrative Agent thereof and upon the request of the Administrative
Agent, such Grantor shall promptly deliver such Instrument or Chattel Paper to
the Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, or, instead of delivery thereof, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Barclays Bank PLC, as Administrative
Agent”.

Section 4.7 Intellectual Property

(a) Such Grantor (either itself or through licensees) shall, with respect to
each Trademark that is Material Intellectual Property (to the extent that it is
Material Intellectual Property at the applicable time) and that is owned by such
Grantor, (i) continue to use such Trademark in order to maintain such Trademark
in full force and effect with respect to each class of goods for which such
Trademark is currently used, free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable Law,
(iv) not adopt or use any mark that is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent shall have or obtain
a perfected security interest in such mark pursuant to this Agreement and
(v) not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby such Trademark (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way
except where such destruction, invalidation, impairment or harm is in the
ordinary course of such Grantor’s business; except, in each case of (i) through
(v) above, to the extent such action or inaction could not reasonably be
expected to result in a Material Adverse Effect.

(b) Such Grantor (either itself or through licensees) shall not do any act, or
omit to do any act, whereby any Patent that is Material Intellectual Property
and that is owned by such Grantor may become forfeited, abandoned or dedicated
to the public except where such forfeiture, abandonment or dedication could not
reasonably be expected to result in a Material Adverse Effect.

(c) Such Grantor (either itself or through licensees) (i) shall not (and shall
not permit any licensee or sublicensee thereof to) do any act or omit to do any
act whereby any portion of the registered Copyrights that are owned by such
Grantor may become invalidated or otherwise impaired except where such
invalidation or impairment could not reasonably be expected to result in a
Material Adverse Effect, and (ii) shall not (either itself or through licensees)
do any act whereby any portion of the Copyrights that is Material Intellectual
Property may fall into the public domain except as could not reasonably be
expected to result in a Material Adverse Effect.

(d) Such Grantor (either itself or through licensees) shall not do any act, or
omit to do any act, whereby any trade secret that is Material Intellectual
Property may become

 

17



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

publicly available or otherwise unprotectable except as could not reasonably be
expected to result in a Material Adverse Effect.

(e) Such Grantor (either itself or through licensees) shall not do any act that,
to the knowledge of a Responsible Officer of such Grantor, uses any Material
Intellectual Property to infringe, misappropriate, or violate the intellectual
property rights of any other Person, except as could not reasonably be expected
to have a Material Adverse Effect.

(f) Such Grantor shall notify the Administrative Agent promptly if it knows, or
has reason to know, that any application or registration relating to any
Material Intellectual Property is likely to become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, right to use, interest in, or the validity of, any
Material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same except as could not reasonably be expected to
result in a Material Adverse Effect.

(g) Such Grantor shall take all reasonable actions necessary or requested by the
Administrative Agent, including in any proceeding before the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency and any Internet domain name registrar, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of any Copyright, Trademark, Patent or Internet domain name that is
Material Intellectual Property, including filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition and
interference and cancellation proceedings except as could not reasonably be
expected to result in a Material Adverse Effect.

(h) In the event that, to the knowledge of a Responsible Officer of such
Grantor, any Material Intellectual Property is or has been infringed upon or
misappropriated or diluted by a third party, and such infringement,
misappropriation or dilution could reasonably be expected to result in a
Material Adverse Effect, Grantor shall notify the Administrative Agent promptly
after such Grantor learns thereof. Such Grantor shall take commercially
reasonable action in response to such infringement, misappropriation or
dilution, including, if appropriate, promptly bringing suit for infringement,
misappropriation or dilution and to recover all damages for such infringement,
misappropriation of dilution, and shall take such other actions as may be
appropriate in its commercially reasonable judgment under the circumstances to
protect such Material Intellectual Property, except, in each case, to the extent
that failure to take such action could not reasonably be expected to have a
Material Adverse Effect.

(i) Unless otherwise agreed to by the Administrative Agent, with respect to each
Trademark (a) that has been registered with the United States Patent and
Trademark Office or for which an application is pending at such agency and is
included in the Collateral and (b) that is material to a Material Brand and
primarily used by or held for use in connection with a Material Brand (which as
of the date hereof is the Material Registered Intellectual Property listed on
Schedule 5(a)(i) (Intellectual Property)), such Grantor shall execute and
deliver to the Administrative Agent for filing in the United States Patent and
Trademark Office a short-form trademark security agreement in form attached
hereto as Annex 3 (Form of Short Form Intellectual Property Security Agreement),
and with respect to each Copyright (y) that has been

 

18



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

registered with the United States Copyright Office and is included in the
Collateral and (z) that is included in the Material Intellectual Property, such
Grantor shall execute and deliver to the Administrative Agent for filing in the
United States Copyright Office a short-form copyright security agreement in the
form attached hereto as Annex 3 (Form of Short Form Intellectual Property
Security Agreement).

(j) Each Grantor agrees that should it obtain or otherwise acquire an ownership
interest in any item of Intellectual Property that is not on the date hereof a
part of the Collateral (“After-Acquired Intellectual Property”) (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby, shall automatically become part of the Collateral
subject to the terms and conditions of this Agreement with respect thereto. No
later than the later of (i) sixty (60) days after the end of each fiscal quarter
of the US Borrower (commencing with the fiscal quarter of the US Borrower ending
June 30, 2011) and (ii) sixty (60) days after the date such After-Acquired
Intellectual Property was acquired (or such later date and may be agreed to by
the Administrative Agent), each Grantor shall give notice to the Administrative
Agent identifying any Copyright or Trademark of the type set forth in
Section 4.7(i) included in the After-Acquired Intellectual Property, and such
Grantor shall execute and deliver to the Administrative Agent with such written
notice, or otherwise authenticate, an agreement substantially in the form of
Annex 3 (Form of Short Form Intellectual Property Security Agreement) or
otherwise in form and substance satisfactory to the Administrative Agent (an “IP
Security Agreement Supplement”) covering such After-Acquired Intellectual
Property, which IP Security Agreement Supplement shall be recorded with the U.S.
Patent and Trademark Office or the U.S. Copyright Office, as applicable.

Section 4.8 Payment of Obligations

Such Grantor shall pay and discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom that are required to be paid pursuant to applicable
Law, as well as all valid claims of any kind (including claims for labor,
materials and supplies) due and payable against or with respect to the
Collateral, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.9 Notice of Commercial Tort Claims

Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim (whether from another Person or because such Commercial Tort Claim
shall have come into existence) as to which Grantor believes in good faith there
exists the likely probability of recovery (including by way of settlement) of
monetary relief in excess of $15,000,000, (i) such Grantor shall, subject to
Section 6.14 (New Subsidiaries and Pledges) and in any event not later than 5
Business Days after the end of each fiscal quarter of the US Borrower, deliver
to the Administrative Agent, in each case in form and substance satisfactory to
the Administrative Agent, a notice of the existence and nature of such
Commercial Tort Claim and deliver a supplement to Schedule 6 (Commercial Tort
Claims) containing a specific description of such Commercial Tort Claim,
(ii) the provisions of Section 2.1 (Collateral) shall apply to such Commercial
Tort Claim and (iii) such Grantor shall execute and deliver to the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent,

 

19



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

any certificate, agreement and other document, and take all other action, deemed
by the Administrative Agent to be reasonably necessary for the Administrative
Agent to obtain, for the benefit of the Secured Parties, a first-priority,
perfected security interest in all such Commercial Tort Claims. Any supplement
to Schedule 6 (Commercial Tort Claims) delivered pursuant to this Section 4.9
(Notice of Commercial Tort Claims) shall, after the receipt thereof by the
Administrative Agent, become part of Schedule 6 (Commercial Tort Claims) for all
purposes hereunder other than in respect of representations and warranties made
prior to the date of such receipt.

ARTICLE V REMEDIAL PROVISIONS

Section 5.1 Code and Other Remedies

During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable Law or in equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon any Collateral, and may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver any Collateral (or contract to do any of the foregoing),
in one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Administrative Agent or any Lender or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Administrative Agent shall have the right upon any such
public sale or sales, and, to the extent permitted by the UCC and other
applicable Law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption of
any Grantor, which right or equity is hereby waived and released. In connection
with any such public or private sales, each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places that the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of the Administrative Agent and any other Secured Party hereunder,
including reasonable Attorney Costs, to the payment in whole or in part of the
Secured Obligations, in such order as the Credit Agreement shall prescribe, and
only after such application and after the payment by the Administrative Agent of
any other amount required by any provision of Law, need the Administrative Agent
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable Law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by Law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 

20



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

Section 5.2 Accounts and Payments in Respect of General Intangibles

(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by the Administrative Agent at any time during the
continuance of an Event of Default, any payment of Accounts or payment in
respect of General Intangibles, in each case, that are Collateral, when
collected by any Grantor, shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, in a Cash Collateral
Account, subject to withdrawal by the Administrative Agent as provided in
Section 5.4 (Proceeds to be Turned Over to Administrative Agent). Until so
turned over, such payment shall be held by such Grantor in trust for the
Administrative Agent, segregated from other funds of such Grantor. Each such
deposit of Proceeds of Accounts and payments in respect of General Intangibles
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(b) At the Administrative Agent’s written request, during the continuance of an
Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions that gave rise to the Accounts or payments in respect of General
Intangibles, in each case, that are Collateral, including all original orders,
invoices and shipping receipts.

(c) The Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles, in
each case, that are Collateral, or any thereof.

(d) The Administrative Agent in its own name or in the name of others may at any
time during the continuance of an Event of Default communicate with Account
Debtors to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Account or amounts due under any General
Intangible, in each case, that are Collateral.

(e) Upon the written request of the Administrative Agent at any time during the
continuance of an Event of Default, each Grantor shall notify its Account
Debtors that the Accounts or General Intangibles, in each case, that are
Collateral, have been collaterally assigned to the Administrative Agent and that
payments in respect thereof shall be made directly to the Administrative Agent.
In addition, the Administrative Agent may at any time during the continuance of
an Event of Default enforce such Grantor’s rights against such Account Debtors
and obligors of General Intangibles.

(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Administrative Agent nor any other Secured
Party shall have any obligation or liability under any agreement giving rise to
an Account or a payment in respect of a General Intangible by reason of or
arising out of this Agreement or the receipt by the Administrative Agent nor any
other Secured Party of any payment relating thereto, nor shall the
Administrative Agent nor any other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make

 

21



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

Section 5.3 Pledged Collateral

(a) During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any Proceeds of the Pledged Collateral and
make application thereof to the Obligations in the order set forth in the Credit
Agreement and (ii) the Administrative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

(b) In order to permit the Administrative Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Administrative Agent all such proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request after the occurrence and during the continuance of an
Event of Default and (ii) without limiting the effect of clause (i) above, such
Grantor hereby grants to the Administrative Agent an irrevocable proxy to vote
all or any part of the Pledged Collateral and to exercise all other rights,
powers, privileges and remedies to which a holder of the Pledged Collateral
would be entitled (including giving or withholding written consents of
shareholders, partners or members, as the case may be, calling special meetings
of shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other Person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations.

(c) Each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly

 

22



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

permitted hereby, pay any dividend or other payment with respect to the Pledged
Collateral directly to the Administrative Agent.

Section 5.4 Proceeds to be Turned Over to Administrative Agent

Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Administrative Agent hereunder in cash or Eligible Securities
during the continuance of an Event of Default shall be held by the
Administrative Agent in a Cash Collateral Account. All Proceeds while held by
the Administrative Agent in a Cash Collateral Account (or by such Grantor in
trust for the Administrative Agent) shall continue to be held as collateral
security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in the Credit Agreement or payment in full of the
obligations.

Section 5.5 Registration Rights

(a) Upon the occurrence and during the continuance of an Event of Default, if
the Administrative Agent shall determine to exercise its right to sell any of
the Pledged Collateral pursuant to Section 5.1 (Code and Other Remedies), and if
in the opinion of the Administrative Agent it is necessary to have the Pledged
Collateral, or any portion thereof to be registered under the provisions of the
Securities Act, the relevant Grantor shall cause the issuer thereof (to the
extent such issuer is a Grantor or a Subsidiary of a Grantor) to (i) execute and
deliver, and cause the directors and officers of such issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the opinion of the Administrative Agent, necessary to
register the Pledged Collateral, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Collateral, or that portion thereof to be sold and (iii) make all
amendments thereto or to the related prospectus that, in the opinion of the
Administrative Agent, are necessary, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Commission applicable
thereto. Upon the occurrence and during the continuance of an Event of Default,
each Grantor agrees to cause such issuer to comply with the provisions of the
securities or “Blue Sky” laws of any jurisdiction that the Administrative Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) satisfying the
provisions of Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.

 

23



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Collateral pursuant to this
Section 5.5 valid and binding and in compliance with all other applicable Laws.
Each Grantor further agrees that a breach of any covenant contained in this
Section 5.5 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at Law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.5 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defense against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing under the Credit Agreement.

Section 5.6 Deficiency

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the Attorney Costs of any attorney(s) employed by the
Administrative Agent or any other Secured Party (subject to the provisions of
Section 10.04 of the Credit Agreement) to collect such deficiency.

Section 5.7 Gaming Authorizations

All rights, remedies and powers granted to the Secured Parties under this
Agreement with respect to any Gaming Authorizations or any Collateral that is
subject to regulation by any Gaming Law may be exercised only to the extent that
the exercise thereof does not violate any applicable Gaming Laws or the terms of
the applicable Gaming Authorizations, and then only to the extent that the
required approvals (including any required prior approvals) are obtained from
the requisite Gaming Authorities and any other requirements of Gaming
Authorities are satisfied.

Section 5.8 Intellectual Property

During the continuance of an Event of Default, for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Article V and
solely at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants, subject to the
terms and conditions of any applicable agreements involving Intellectual
Property to which it is a party, to the Administrative Agent an irrevocable
(during the continuance of such Event of Default), non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any of the Collateral constituting Intellectual
Property now owned or hereafter developed, created, or acquired by such Grantor,
wherever the same may be located; provided that in connection with any such
license or sublicense of any Trademark, the Administrative Agent shall ensure
that any goods or services sold under such Trademark by any such licensee or
sublicense will be of comparable quality to the goods and services of the
applicable Grantor sold under such Trademark immediately prior to such Event of
Default. The foregoing license includes reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof. The foregoing license shall be
subject to any quality standards and quality control practices in effect by each
applicable Grantor, with respect to its Trademarks, immediately prior to such
Event of Default, and the Administrative Agent shall retain the confidentiality
of any confidential information, including any trade secrets, included in such

 

24



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

Collateral licensed under this Section 5.8 consistent with the practices in
effect by each applicable Grantor, with respect to its confidential information,
immediately prior to such Event of Default

ARTICLE VI THE ADMINISTRATIVE AGENT

Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or General Intangible
constituting Collateral or with respect to any other Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any such moneys due under any Account or General Intangible or with
respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as the Administrative
Agent may request to evidence the Administrative Agent’s security interest in
such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral (other than Permitted Liens), effect any repair or pay any
insurance called for by the terms of this Agreement (including all or any part
of the premiums therefor and the costs thereof);

(iv) execute, in connection with any sale provided for in Section 5.1 (Code and
Other Remedies) or Section 5.5 (Registration Rights), any endorsement,
assignment or other instrument of conveyance or transfer with respect to the
Collateral; or

(v) (A) direct any Person liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or

 

25



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

proceeding at law or in equity in any court of competent jurisdiction to collect
any Collateral and to enforce any other right in respect of any Collateral,
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral, (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate, (G) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Trademark pertains) throughout the world for such term or terms, on
such conditions, and in such manner as the Administrative Agent shall in its
reasonable discretion determine, including the execution and filing of any
document necessary to effectuate or record such assignment and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Collateral as fully and completely as though the Administrative Agent
were the absolute owner thereof for all purposes, and do, at the Administrative
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things that the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s and the
other Secured Parties’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not, and is not authorized hereunder to, exercise any
right under the power of attorney provided for in this clause (a) unless an
Event of Default shall be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein during the continuance of an Event of Default, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 6.2 Duty of Administrative Agent

The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral. The powers conferred on the Administrative Agent

 

26



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

hereunder are solely to protect the Administrative Agent’s interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers. The Administrative Agent and
the other Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their respective officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence, bad faith or willful misconduct.

Section 6.3 Authorization of Financing Statements

Each Grantor authorizes the Administrative Agent and its Affiliates, counsel and
other representatives, at any time and from time to time, to file or record
financing statements, amendments to financing statements, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices in the United States as the Administrative Agent reasonably
determines necessary to perfect the security interests of the Administrative
Agent under this Agreement, and such financing statements and amendments may
describe the Collateral covered thereby as “all assets of the debtor”, “all
personal property of the debtor” or words of similar effect. Each Grantor hereby
also authorizes the Administrative Agent and its Affiliates, counsel and other
representatives, at any time and from time to time, to file continuation
statements with respect to previously filed financing statements. A photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.

Section 6.4 Authority of Administrative Agent

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

ARTICLE VII MISCELLANEOUS

Section 7.1 Amendments in Writing

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 10.01
(Amendments, Etc.) of the Credit Agreement; provided, however, that annexes to
this Agreement may be supplemented (but no existing provisions may be modified
and no Collateral may be released) through Pledge Amendments and Joinder
Agreements, in substantially the form of Annex 1 (Form of Pledge Amendment) and
Annex 2 (Form of Joinder Agreement), respectively, in each case duly executed by
the Administrative Agent and each Grantor directly affected thereby.

 

27



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

Section 7.2 Notices

All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 10.02
(Notices, Etc.) of the Credit Agreement; provided, however, that any such
notice, request or demand to or upon any Grantor shall be addressed to the US
Borrower’s notice address set forth in Section 10.02 (Notices, Etc.).

Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies

Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by Law.

Section 7.4 Successors and Assigns

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Administrative Agent and each other
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

Section 7.5 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart.

Section 7.6 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

28



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

Section 7.7 Section Headings

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

Section 7.8 Entire Agreement

This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.

Section 7.9 Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

Section 7.10 Additional Grantors

If, pursuant to Section 6.14 (New Subsidiaries and Pledgors) of the Credit
Agreement, the US Borrower shall be required to cause any Subsidiary that is not
a Grantor to become a Grantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Joinder Agreement substantially in the
form of Annex 2 (Form of Joinder Agreement) and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Closing Date.

Section 7.11 Application of Gaming Regulations

(a) This Agreement is subject to Gaming Laws applicable to the US Borrower and
its Subsidiaries with respect to Gaming Authorizations that the US Borrower and
its Subsidiaries are required to hold in connection with their respective
businesses. Without limiting the foregoing, each of the Lenders and the Secured
Parties acknowledges that (i) it is subject to being called forward by the
Gaming Authorities, in their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers in or under this Agreement may be exercised only to the
extent that the exercise thereof does not violate any provisions of Gaming Laws
applicable to the US Borrower and its Subsidiaries with respect to Gaming
Authorizations that the US Borrower and its Subsidiaries are required to hold in
connection with their respective businesses, and only to the extent that
required approvals (including any required prior approvals) are obtained from
the requisite Gaming Authorities. Each of the Lenders and the Secured Parties
agrees to cooperate with the Gaming Authorities in connection with the provision
of such documents and other information as may be requested by such Gaming
Authorities relating to the US Borrower and its Subsidiaries or to the Loan
Documents. The provisions of this Section 7.11 shall apply mutatis mutandis to
all existing Loan Documents.

(b) The US Borrower shall (x) use commercially reasonable efforts to obtain as
promptly as possible the approval of the Mississippi Gaming Commission (the
“Mississippi Gaming Commission Approval”) for the enforceability of Section 7.01
(Liens) of the Credit Agreement to the extent applicable to Bicycle, the United
States Playing Card Company and

 

29



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

USPC Holding, Inc. and to the pledge of the equity interests of Bicycle, the
United States Playing Card Company and USPC Holding, Inc. in accordance with the
terms of this Agreement and (y) upon receipt of the Mississippi Gaming
Commission Approval, be required to promptly, but in any event within 15 days
after such date of receipt (as such date may be extended by the Administrative
Agent in its sole discretion) to pledge, or cause to be pledged, the equity
interests of Bicycle, the United States Playing Card Company and USPC Holding,
Inc. in accordance with the terms of this Agreement.

(c) Notwithstanding any provision of this Agreement to the contrary, until the
Mississippi Gaming Commission Approval has been received, none of the Equity
Securities of any Gaming Subsidiary or any assets of any Gaming Subsidiary
subject thereto shall be deemed to be subject to a Lien hereunder or be deemed
to comprise part of the Collateral.

Section 7.12 Release of Collateral

(a) At the time provided in Section 9.11(b)(i) (Collateral and Guaranty Matters)
of the Credit Agreement, the Collateral shall be automatically released from the
Lien created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent, the
Secured Parties and each Grantor hereunder shall terminate, all without delivery
of any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral of such Grantor held by the Administrative Agent
hereunder and execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

(b) If the Administrative Agent shall be directed or permitted pursuant to
Section 9.11(b)(ii) or (iii) (Collateral and Guaranty Matters) of the Credit
Agreement to release any Lien created hereby upon any Collateral (including any
Collateral sold or otherwise Disposed of by any Grantor in a transaction
permitted by the Credit Agreement), such Collateral shall be released from the
Lien created hereby to the extent provided under, and subject to the terms and
conditions set forth in, Section 9.11(b)(ii) or (iii) (Collateral and Guaranty
Matters) of the Credit Agreement. In connection therewith, the Administrative
Agent, at the request and sole expense of the US Borrower, shall execute and
deliver to the US Borrower all releases or other documents, including UCC
termination statements, reasonably necessary or desirable for the release of the
Lien created hereby on such Collateral. At the request and sole expense of the
US Borrower, a Grantor shall be released from its obligations hereunder in the
event that all the capital stock of such Grantor shall be so sold or otherwise
Disposed; provided, however, that the US Borrower shall have delivered to the
Administrative Agent, at least (5) Business Days prior to the date of the
proposed release, a written request for release identifying the relevant Grantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by the US Borrower in form and substance satisfactory to the
Administrative Agent stating that such transaction is in compliance with the
Credit Agreement and the other Loan Documents.

Section 7.13 Reinstatement

Each Grantor agrees that, if any payment made by any Loan Party or other Person
and applied to the Obligations is at any time annulled, avoided, set aside,
rescinded,

 

30



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JARDEN CORPORATION

 

invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or the proceeds of Collateral are required to be returned
by any Secured Party to such Loan Party, its estate, trustee, receiver or any
other party, including any Grantor, under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been made
or, if prior thereto the Lien granted hereby or other Collateral securing such
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender), such Lien or other Collateral shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of any Grantor in respect of the amount of
such payment.

[SIGNATURE PAGES FOLLOW]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Pledge and Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:

JARDEN CORPORATION By:  

  /s/ John E. Capps

  Name:   John E. Capps   Title:  

Executive Vice President, General Counsel and Secretary

 

 

 

JARDEN CORPORATION PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

ALLTRISTA PLASTICS LLC AMERICAN HOUSEHOLD, INC. AUSTRALIAN COLEMAN, INC. BICYCLE
HOLDING, INC. BRK BRANDS, INC. CC OUTLET, INC. THE COLEMAN COMPANY, INC.

COLEMAN INTERNATIONAL HOLDINGS, LLC

COLEMAN WORLDWIDE CORPORATION FIRST ALERT, INC. HEARTHMARK, LLC HOLMES MOTOR
CORPORATION JARDEN ACQUISITION I, LLC JARDEN ZINC PRODUCTS, LLC JT SPORTS LLC K2
INC. K-2 CORPORATION KANSAS ACQUISITION CORP. L.A. SERVICES, INC. LASER
ACQUISITION CORP. LEHIGH CONSUMER PRODUCTS LLC LOEW-CORNELL, LLC MARKER VOLKL
USA, INC. MARMOT MOUNTAIN, LLC MIKEN SPORTS, LLC NIPPON COLEMAN, INC. OUTDOOR
TECHNOLOGIES CORPORATION PENN FISHING TACKLE MFG. CO. PURE FISHING, INC. QUOIN,
LLC

RAWLINGS SPORTING GOODS COMPANY, INC.

SEA STRIKER, LLC SHAKESPEARE COMPANY, LLC SHAKESPEARE CONDUCTIVE FIBERS, LLC SI
II, INC. SITCA CORPORATION SUNBEAM AMERICAS HOLDINGS, LLC SUNBEAM PRODUCTS, INC.

THE UNITED STATES PLAYING CARD COMPANY

USPC HOLDING, INC. By:  

  /s/ John E. Capps

  Name:   John E. Capps   Title:   Vice President

JARDEN CORPORATION PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC as Administrative Agent By:  

  /s/ Craig J. Malloy

  Name:   Craig J. Malloy   Title:   Director

 

 

 

JARDEN CORPORATION PLEDGE AND SECURITY AGREEMENT